DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-20 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A gas filling method … a tank … a supply source … a tube system that connects the supply source and the tank, and a flow rate sensor and a pressure sensor provided on the tube system, the gas filling method comprising: estimating a tank volume, … based on detection values of the flow rate sensor and the pressure sensor and a volume value of the tube system, after a start of filling of the tank with the gas from the supply source.” 


Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 6,691,061 (Rogers et al.), which discloses an apparatus for monitoring operational performance of a fluid storage system. 
2.) U.S. Patent No. 7,177,780 (Hillam et al.), which discloses a system for measuring physical volume.  
3.) U.S. Patent No. 7,248,993 (Cheng et al.), which discloses a method for measuring the capacity of a storage canister. 
4.) U.S. Patent Application Publication No. 2014/0158250 (Downie et al.), which discloses a process for filling a gas storage container. 
5.) U.S. Patent Application Publication No. 2015/0300863 (Stering), which discloses a method of determining an internal volume of a device. 
6.) U.S. Patent Application Publication No. 2015/0377416 (Miyoshi et al.), which discloses a system for controlling a gas supply unit. 
7.) U.S. Patent Application Publication No. 2016/0169449 (Allidieres), which discloses a gas filling method and station. 
8.) U.S. Patent Application Publication No. 2017/0074456 (Handa), which discloses a gas filling method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753